                         Case 1:18-cv-11386-VSB-KHP Document 188
                                                             184 Filed 02/02/21 Page 1 of 1


                                                                LAW OFFICES
                                             GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                              PATENT, COPYRIGHT AND TRADEMARK MATTERS                   NAOKO OHASIIl •
BRUCE H. BERNS1EIN                                                                                       HARRY J , GWINNELL•
JAMES L. ROWLAND
                                                        1950 ROLAND CLARKE PLACE
                                                                                                         JEFFREY H. H.ANDELSM.AN •
ARNOLD 11JRK A                                              RESTON, VA 20191-1411                        KENNETH H. SALEN •
MICHAEL J , FINK                                                                                         SOK K . HONG•
S1EPHEN M. ROYLANCE •                                        TEL: (703) 716-1191                         TAI KONDO
ROBERT W. MUELLER
                                                             FAX: (703) 716-1180                         JEFFREY R. BOUSQUET•
WILLIAM E. LYDDANE                                                                                       GARY M. JACOBS•
Wll..LIAM S, BOSHNICK •                               EMAIL: gbpatent@gbpatent.com                       JAMES A, GROMADA
PAUL A, BRAJER, Ph.D.                                                                                    SHAWN A. HAMID IN IA, Ph.D.
P. BRANKO PEJIC •                                            www.gbpatent.com                            ALIM IMAM•
DANIEL B. MOON
                                                                                                         CHADE. GORKA
BRUCE H. STONER, JR.•
                                                                                                         CHUONG T. NGUYEN•
ENOCH PEA VEY
                                                                                                         JAMES A, DONEGAN
SEAN C. MYERS-PAYNE, Ph.D.                     USDCSDNY                                                  CHRISTIAN MANNINO•
JONA11IAN R. Mll.LER •
S1EVEN 8 , POLLICOFF •                         DOCUMENT
BARRY L HOLLANDER•
                                               ELECTRONICALLY FILED                                      * ADMITIBD TO A BAR
GARY V. HARKCOM••                                                                                          OTHER THAN VA
                                               DOC#:_ _ _ _ _ __                                           REG~1EREDPA1ENTAGENT

                                               DATE FILED:._02/02/2021
JAMES P. BONNAMY
JILL M. BROWNING                                                                                         • OF COUNSEL
WAL1ER SCHLAPKOHL, Ph.D.                                    _ _ __                                       l!. SENIOR COUNSEL




                                                            February 2, 2021

            VIAECF
                                                                                       APPLICATION GRANTED
            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
                                                                                        ~f/P~
                                                                                       Hon. Katharine H. Parker, U.S.M.J.
            500 Pearl Street, Room 750
                                                                                                         02/02/2021
            New York, New York 10007

                          Re:    Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

                    We represent Plaintiff Spectrum Dynamics Medical Limited ("Plaintiff' or "Spectrum")
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule 11l(d) of your
            Honor's Individual Practices in Civil Cases to respectfully request permission to file under seal
            Plaintiffs Trade Secret Chart and Veriton® Demonstration Video being filed via email today,
            February 2, 2021.

                    Plaintiff requests leave to file the Trade Secret Chart and the Veriton® Demonstration
            Video in accordance with Your Honor's direction during the January 8, 2021 telephonic hearing
            (D.I. 176, January 8, 2021 telephonic hearing transcript, p. 37) and associated Order (D.I. 171).

                                                                         Respectfully submitted,

                                                                         Isl Neil F. Greenblum

                                                                         Neil F. Greenblum

            cc:           All counsel of record (via ECF)
